UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4888 Dreyfus Short Duration Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short Duration Bond Fund August 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes95.7% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables3.6% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 520,000 514,366 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 1,100,000 1,098,704 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 545,000 552,754 Capital Auto Receivables Asset Trust, Ser. 2013-4, Cl. D 3.22 5/20/19 750,000 761,699 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 1,200,000 a 1,199,762 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 525,000 a 528,556 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 2.51 12/15/20 670,000 670,209 Santander Drive Auto Receivables Trust, Ser. 2014-2, Cl. D 2.76 2/18/20 610,000 608,087 Commercial Mortgage Pass-Through Ctfs.3.8% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.87 12/5/32 680,000 a,b 701,089 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 515,000 a 525,824 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 1,375,000 1,416,895 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C19, Cl. B 4.39 4/15/47 1,000,000 b 1,038,176 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C14, Cl. C 4.71 8/15/46 850,000 b 883,627 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. A4 3.18 3/10/46 875,000 880,802 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 825,000 880,138 Consumer Discretionary2.3% 21st Century Fox America, Gtd. Notes 4.50 2/15/21 750,000 826,124 Comcast, Gtd. Notes 5.90 3/15/16 500,000 539,502 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 500,000 a 571,398 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 500,000 a 503,991 Macy's Retail Holdings, Gtd. Notes 2.88 2/15/23 500,000 487,693 Time Warner, Gtd. Notes 4.88 3/15/20 725,000 809,122 Consumer Staples.6% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 500,352 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 500,000 a 517,909 Energy5.4% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 660,000 753,099 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 500,000 529,584 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 750,000 c 810,610 EQT, Sr. Unscd. Notes 4.88 11/15/21 340,000 375,880 EQT, Sr. Unscd. Notes 8.13 6/1/19 500,000 620,986 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 1,500,000 1,691,682 Plains Exploration & Production, Gtd. Notes 6.88 2/15/23 910,000 1,059,012 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 500,000 517,825 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,000,000 1,037,363 Talisman Energy, Sr. Unscd. Notes 3.75 2/1/21 585,000 606,250 Unit, Gtd. Notes 6.63 5/15/21 250,000 261,250 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 700,000 736,195 Financial12.8% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 500,000 a 508,155 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 500,000 a 535,290 Ally Financial, Gtd. Notes 4.63 6/26/15 250,000 256,875 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 585,000 a 586,936 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,000,000 1,048,792 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 1,150,000 1,294,374 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 500,000 533,122 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 250,000 264,688 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 720,000 772,422 DDR, Sr. Unscd. Notes 3.50 1/15/21 500,000 509,322 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 500,000 556,404 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.06 3/12/19 1,115,000 b 1,122,654 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 555,000 613,238 General Electric Capital, Sr. Unscd. Notes 0.74 1/14/19 650,000 b 654,623 General Electric Capital, Sub. Notes 5.30 2/11/21 1,385,000 1,590,254 Genworth Holdings, Gtd. Notes 7.70 6/15/20 600,000 728,236 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 555,000 b 576,380 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 1,600,000 1,661,675 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 500,000 537,824 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 500,000 507,006 International Lease Finance, Sr. Unscd. Notes 3.88 4/15/18 500,000 509,063 JPMorgan Chase & Co., Sr. Unscd. Notes 1.63 5/15/18 1,700,000 1,691,911 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 500,000 a 551,504 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 1,600,000 1,674,150 Pacific Lifecorp, Sr. Unscd. Notes 6.00 2/10/20 670,000 a 771,037 Royal Bank of Scotland Group, Sr. Unscd. Notes 6.40 10/21/19 665,000 782,880 Synchrony Financial, Sr. Unscd. Bonds 3.00 8/15/19 380,000 385,715 Foreign/Governmental2.2% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 4.00 4/14/19 725,000 a 744,938 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 1,000,000 1,147,500 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,700,000 1,780,750 Information Technology.4% Xerox, Sr. Unscd. Notes 2.75 3/15/19 600,000 Materials2.7% Anglo American Capital, Gtd. Notes 1.18 4/15/16 370,000 a,b 372,344 ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 250,000 b 259,050 ArcelorMittal, Sr. Unscd. Notes 6.00 3/1/21 350,000 b,c 378,438 Dow Chemical, Sr. Unscd. Notes 3.00 11/15/22 450,000 444,668 Freeport-McMoRan, Sr. Unscd. Notes 2.15 3/1/17 400,000 407,728 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 900,000 1,007,524 Vale Overseas, Gtd. Notes 4.38 1/11/22 550,000 576,884 Vale Overseas, Gtd. Notes 6.25 1/23/17 1,000,000 1,112,509 Municipal Bonds.2% Illinois, GO (Pension Funding Series) 5.10 6/1/33 350,000 Telecommunications1.6% AT&T, Sr. Unscd. Notes 1.15 11/27/18 465,000 b 473,817 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,000,000 1,137,117 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 725,000 773,730 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 275,000 a 290,813 U.S. Government Agencies/Mortgage-Backed2.8% Federal Home Loan Mortgage Corp.: 4.50%, 9/1/14 2,915 d 3,075 Structured Pass-Through Secs., Ser. T-7, Cl. A6, 7.03%, 8/25/28 2,601 b,d 2,601 Federal National Mortgage Association: 4.50%, 11/1/14 6,141 d 6,487 5.50%, 4/1/16 36,852 d 39,085 Government National Mortgage Association I: Ser. 2012-67, Cl. AB, 1.59%, 6/16/39 1,389,581 1,388,231 Ser. 2012-78, Cl. A, 1.68%, 3/16/44 1,882,416 1,853,091 Ser. 2012-46, Cl. AB, 1.77%, 11/16/38 1,455,130 1,441,550 U.S. Treasury Notes55.1% 0.25%, 9/30/14 6,460,000 6,461,008 0.25%, 11/30/14 950,000 950,520 0.38%, 11/15/14 69,550,000 69,600,285 0.50%, 10/15/14 950,000 950,538 2.25%, 1/31/15 4,270,000 4,308,528 2.38%, 9/30/14 6,605,000 6,616,737 2.38%, 10/31/14 1,195,000 1,199,528 2.63%, 12/31/14 1,330,000 1,341,223 Utilities2.2% AES, Sr. Unscd. Notes 8.00 6/1/20 475,000 565,250 Enel Finance International, Gtd. Notes 6.25 9/15/17 350,000 a 396,370 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 500,000 560,206 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 1,000,000 1,131,554 National Grid, Sr. Unscd. Notes 6.30 8/1/16 900,000 990,362 Total Bonds and Notes (cost $158,464,665) Principal Short -Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $519,958) 520,000 e Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $967,850) 967,850 f Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $832,500) 832,500 f Total Investments (cost $160,784,973) % Cash and Receivables (Net) % Net Assets % GO - General Obligation REIT - Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2014, these securities were valued at $9,305,916 or 5.6% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At August 31, 2014, the value of the fund's securities on loan was $1,189,048 and the value of the collateral held by the fund was $1,228,308, consisting of cash collateral of $832,500 and U.S. Government and Agency securities valued at $395,808. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. At August 31, 2014, net unrealized appreciation on investments was $449,019 of which $917,989 related to appreciated investment securities and $468,970 related to depreciated investment securities. At August 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 57.9 Corporate Bonds 28.0 Commercial Mortgage-Backed 3.8 Asset-Backed 3.6 Foreign/Governmental 2.2 Short-Term/Money Market Investments 1.4 Municipal Bonds .2 † Based on net assets. STATEMENT OF FINANCIAL FUTURES August 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 8/31/2014 ($) Financial Futures Long U.S. Treasury 2 Year Notes 194 42,494,488 December 2014 29,737 Financial Futures Short U.S. Treasury 5 Year Notes 219 (26,218,406) September 2014 (18,523 ) U.S. Treasury 10 Year Notes 129 (16,225,781) December 2014 5,039 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 5,934,137 - Commercial Mortgage-Backed - 6,326,551 - Corporate Bonds+ - 46,469,410 - Foreign Government - 3,673,188 - Municipal Bonds+ - 347,883 - Mutual Funds 1,800,350 - - U.S. Government Agencies/Mortgage-Backed - 4,734,120 - U.S. Treasury - 91,948,353 - Other Financial Instruments: Financial Futures++ 34,776 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (18,523) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end August 31, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short Duration Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 23, 2014 By: /s/ James Windels James Windels Treasurer Date: October 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
